Title: To the person who asked when we'd see this guy on r/legaladvice: apparently he skipped that step and went straight to InfoWars.
Question:
Answer #1: Basement boy kinda made Alex look the fool. 

TL;DW: Alex says tells him they didn't invite him to bully him, goes on to list every stereotype and racist trope about the real 'leaches' of society. Basement boy says he thinks they should actually raise taxes to pay for better social services, says that would decrease the crime Alex is so 'worried' about. Alex visibly clenches, though his teeth "and you call yourself a conservative?" Basement boy shrugs. Alex goes on to tell basement boy he actually *is* as bad as all those bigoted things he just listed. Basement boy shrugs again. Alex walks it back and says he doesn't want to be negative, they have this big cheque to give basement boy to help 'get him on his way'. Then Alex goes further and offers him a job (sorta) if basement boy says he'll move to NYC. Basement boy says nah, he wants to stay near his kid. Alex chastises him, saying life means listening to your employers. Alex then hands him the big cheque while ranting about respect for employers. Basement boy opens the cheque envelope and checks it's real while saying 'uh huh, uh huh'. Basement boy sort of nods along as Alex tells several really nonsensical stories, then insinuates Asperger is caused by electromagnetism and/or brain tumors. Basement boy 'declines to comment' when Alex asks if he was abused but implies he was, says he was 'on his own a lot' but when Alex asks if the parents were out of the house a lot Basement boy says no, but BB was on his own anyway.

I tapped out after that, but hopefully this recaps saves at least one person from having to listen to Alex's voice. Answer #2: lol, What a not nice person he is ! No treat for him !  

What is infowars ? Answer #3: The "30-year old evicted by parents" dude is so cringeworthy. Alex Jones is actually normal in comparison. I love everything about this.

Edited for link: https://youtu.be/PmpZoc9w90QAnswer #4: I feel like they're just messing with us now. How can this many people completely lack any self awareness?